Name: Commission Regulation (EC) No 2327/96 of 4 December 1996 amending Regulation (EC) No 2031/96 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  trade policy;  beverages and sugar
 Date Published: nan

 5 . 12. 96 EN I Official Journal of the European Communities No L 316/ 15 COMMISSION REGULATION (EC) No 2327/96 of 4 December 1996 amending Regulation (EC) No 2031/96 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar is deemed to be integrated into the export refunds nomenclature code after the eight figures relating to the nomenclature subheadings with effect from 1 January 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Articles 13(8), 14(5) and 14a (7) thereof, Whereas Commission Regulation (EC) No 2031 /96 (3) fixes the quantities eligible for export licences, other than those applied for in the context of food aid ; Whereas Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars (4), as amended by Regula ­ tion (EC) No 341 /96 (^ sets up the components for establishing the quantities on which export refunds may be paid; whereas, for reasons of transparency, the updated situation concerning those quantities should be brought to the attention of the operators; Whereas, taking account of the amendment introduced by Commission Regulation (EC) No 1222/96 (% the figure 9 HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2031 /96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2 . 1986, p. 1 . 2 OJ No L 233 , 30 . 9 . 1995, p. 69 . (3) OJ No L 271 , 24. 10 . 1996, p . 25 . (4) OJ No L 141 , 24. 6 . 1995, p . 28 . 0 OJ No L 48 , 27 . 2. 1996, p. 8 . M OJ No L 161 , 29 . 6. 1996, p . 62. No L 316/ 16 EN Official Journal of the European Communities 5 . 12 . 96 ANNEX ANNEX Product (The full definitions of the eligible products are given in the "processed fruit and vegetables" sector of Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12 . 1987, p. 1 ).) Product code Destination code (') Licence issuing period November 1996 to February 1997 Period for submission of applications : from 25 October 1996 to 21 February 1997 Refund rate (ECU/tonne net) Quantities provided (in tonnes) Provisionally preserved cherries 0812 10 00 100 A 95,0 3 102,447 Peeled tomatoes 2002 10 10 100 B 70,4 44 617,979 Preserved cherries 2006 00 31 000 2006 00 99 100 A 215,0 1 061,91 1 Prepared hazelnuts 2008 19 19 100 2008 19 99 100 C 102,3 700,653 Orange juice With a sugar content of not less than 10 ° Brix , but less than 22 ° Brix 2009 11 99 110 2009 19 99 110 C 9,8 397,696 With a sugar content of not less than 22 ° Brix , but less than 33 ° Brix 2009 11 99 120 2009 19 99 120 C 19,7 1,041 With a sugar content of not less than 33 ° Brix , but less than 44 ° Brix 2009 11 99 130 2009 19 99 130 c 29,5 1,041 With a sugar content of not less than 44 ° Brix , but less than 55 ° Brix 2009 11 99 140 2009 19 99 140 c 39,4 22,904 With a sugar content of not less than 55 ° Brix 2009 11 99 150 2009 19 99 150 c 49,3 356,053 (') The destinations codes are defined as follows: A: All destinations except the countries of North America, B : All destinations except the United States of America, C : All destinations .'